TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00370-CR




Jose Luis Aguirre, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3022388, HONORABLE DONALD LEONARD, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than February 27, 2006. 
No further extension of time will be granted.
It is ordered January 24, 2006. 
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish